The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-16 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input element...receive input from the user via the input element” in claim 7 and claim 14 and “an output device…the device to provide to a user via the output element a listing” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Para 0004 states the input element and output device may be an audible or graphical user interface. The audible interfaces may include a speaker or microphone as in claims 15 and 16.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7&8, 6, 2&6. 3&6. 4&6, 5&6, 6, and 6&7, respectively, of U.S. Patent No. 10853021. Although the claims at issue are not identical, they are not patentably distinct from each other because when claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims,  In re Van Ornum and Stang, 214 USPQ 761.

Instant App
Pat ‘021
A device, comprising: a processing device; a transceiver; at least one speaker; and 
a hearing device, having a transceiver 
a memory having stored instructions wherein the instruction, when executed by the processing device, cause the device to perform steps for pairing the device with a one of a plurality of audio source devices 
a memory of the hearing device, method for controlling a pairing operation of a hearing device with a one of a plurality of audio source devices
each adapted to provide audio data to the device via use of the transceiver and a common communications protocol for output via the at least one speaker, 
each adapted to provide audio data to the hearing device via use of the transceiver and a common communications protocol, comprising:
the steps comprising: receiving an appliance identifying data that functions to identify at least a device type or a brand for each of the plurality of audio source appliances; 
receiving from each of the plurality of audio source devices an appliance identifying data that functions to identify at least a device type or a brand for each of the plurality of audio source appliances;
using the appliance identifying data that functions to identity at least the device type or the brand for each of the plurality of audio source devices to automatically associate a pairing priority level with each of the plurality of audio source devices;
using the appliance identifying data that functions to identity at least the device type or the brand for each of the plurality of audio source appliances to automatically associate a pairing priority level with each of the plurality of audio source appliances;
and in response to determining that the plurality of audio source devices are concurrently pairable with the device, using at least the pairing priority level that has been associated with each of the plurality of audio source devices to select the one of the plurality of audio source devices for pairing and automatically pairing with the selected one of the plurality of audio source devices
determining by the hearing device that the hearing device is capable of being paired with at least two of the plurality of audio source appliances; automatically selecting by the hearing device a one of the at least two of the plurality of audio source appliances for pairing with the hearing device as a function of at least the pairing priority level that has been associated with the at least two of the plurality of audio source appliances; 
whereupon the transceiver will have a communicative data connection for receiving audio data only from the selected one of the plurality of audio source devices; 
and automatically causing the hearing device to pair itself only with the selected one of the at least two of the plurality of audio source appliances whereupon the transceiver of the hearing device will have a communicative data connection for receiving audio data only from the selected one of the at least two of the plurality of audio source appliances;
wherein the memory stores the priority pairing level that has been associated with the plurality of audio source devices.
wherein a memory of the hearing device stores the priority pairing level that has been associated with at least the at least two of the plurality of audio source appliances.


             Regarding the above double patenting rejections, one of ordinary skill in the art would find similar mappings between claims 2-14 of the instant application and claims 2, 3, 4, 5, 6, 7&8, 6, 2&6, 3&6, 4&6, 5&6, 6, and 6&7, respectively, of U.S. Patent No. 10853021; however, the mappings have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

               Referring to claims 1-16, claims 1 and 8 recite the limitation "the instruction" in lines 5 and 4, respectively.  There is insufficient antecedent basis for this limitation in the claims. Examiner interprets as the instructions. Claims 2-7 depend from claim 1, and 9-16 depend from claim 8, therefore, they are rejected for the same reasons.
               Referring to claims 1-7, claim 1 recites the limitation "the plurality of audio source appliances" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as the plurality of audio source devices. Claims 2-7 depend from claim 1, therefore, they are rejected for the same reasons.
               Referring to claims 8-16, claim 8 recites the limitation "the plurality of audio source devices" in line 10 of page 20 of the claims.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as the plurality of controllable devices. Claims 9-16 depend from claim 8, therefore, they are rejected for the same reasons.
               Referring to claims 14-15, claims 14-15 recite the limitation "the output element" in lines 3 and 1, respectively.  There is insufficient antecedent basis for this limitation in the claims. Examiner interprets as the output device. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey US Publication No. 20080113689 (from IDS) in view of Hassan et al. US Publication No. 20120297306.

             Referring to claim 19, Bailey teaches a device (Fig. 2: headset 101), comprising: a processing device (Fig. 1B: processor 102); a transceiver (Fig. 1B: transceiver 103); at least one speaker (Fig. 1B: speaker 106); and a memory having stored instructions wherein the instruction, when executed by the processing device, cause the device to perform steps (Fig. 1B: memory 104) for pairing the device with a one of a plurality of audio source devices each adapted to provide audio data to the device(Fig. 2: headset 101 can pair with communication device 202 or remote device 205) via use of the transceiver and a common communications protocol for output via the at least one speaker (Fig. 2: local devices 202, 205 can provide audio to headset 101; para 0024: “Local transceiver 103 is capable of communicating wirelessly with other local devices…Local transceiver 103 may include transmitters and/or receivers capable of utilizing radio standards for communicating with remote devices. As an example, local transceiver 103 may be of limited range and be enabled to utilize a Bluetooth.RTM. radio standard. Radio standards may also include Ultra-Wideband (UWB), Wireless USB (WUSB), Wi-Fi (IEEE 802.11), WiMAX. WiBro, infrared, near-field magnetics, HiperLAN, and so forth.”), the steps comprising: receiving an appliance identifying data for each of the plurality of audio source appliances; using the appliance identifying data; and in response to determining that the plurality of audio source devices are concurrently pairable with the device, using at least the pairing priority level that has been associated with each of the plurality of audio source devices to select the one of the plurality of audio source devices for pairing and automatically pairing with the selected one of the plurality of audio source devices whereupon the transceiver will have a communicative data connection for receiving audio data only from the selected one of the plurality of audio source devices (Fig. 2: headset 101 can pair with communication device 202 or remote device 205; para 0034: “headset 101 may be used either with the communication device 202 or with the telecommunication network 203. When making an outgoing call using headset 101, user 201 may have to indicate a choice to connect with either communication device 202 or with network 203 if both are in range of the headset…“an indication of priority may have been previously provided thus making one remote device preferred over another when both are in range”; para 0037: “Headset 101 may also be linkable with additional remote devices such as remote device 205… Headset 101 may also utilize one of the priority schemes identified above when making outgoing calls in the presence of, for example, office phone 202 and device 205”); wherein the memory stores the priority pairing level that has been associated with the plurality of audio source devices (para 0034: “A list of remote devices in a preferred access order may be stored in memory 104 of headset 101”).
             However, Bailey does not teach identifying a device type for the source devices and automatically associating priority based on the type, but Hassan et al. teaches receiving an appliance identifying data that functions to identify at least a device type or a brand for each of the plurality of audio source appliances; using the appliance identifying data that functions to identity at least the device type or the brand for each of the plurality of audio source devices to automatically associate a pairing priority level with each of the plurality of audio source devices (para 0155: “priorities may be associated with devices based on received information about the devices. For example, a priority may be assigned to an auto-connect device based on the type”). Both Bailey and Hassan et al. teach priority pairings, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute in automatically assigning priority based on device type, as taught in Hassan et al., for the priority schemes of Bailey because each priority scheme helps to determine which source device should be connected to first.
             Referring to claim 4, Bailey teaches the appliance identifying data is received directly by the device from each of the plurality of audio source devices (paras 0034, 0037). 
             Referring to claim 8, Bailey teaches a device (Fig. 2: headset 101), comprising: a processing device (Fig. 1B: processor 102); a transceiver (Fig. 1B: transceivers 103, 110); and a memory having stored instructions wherein the instruction, when executed by the processing device, cause the device to perform steps (Fig. 1B: memory 104) for pairing the device with a one of a plurality of controllable devices (Fig. 2: headset 101 can pair with communication device 202 or remote device 205) each adapted to receive function controlling commands from the device (para 0027: “Transducer 107 may be used to initiate a call, receive a call, send a call to voice mail, terminate a call, initiate/terminate speaker phone capability for microphone 105 and speaker 106 or select a phone number to call.”; para 0029: “such audio commands may direct processor 102 to connect RF transceiver 110 with telecommunication system 203 and dial a particular number”) via use of the transceiver and a common communications protocol (Fig. 2: local devices 202, 205 can communicate with headset 101; para 0032: “Once the command is interpreted by processor 102, headset 101 may act on the command by, for example, transmitting signals to telecommunications system 203 via RF transceiver 110.”; para 0024: “Local transceiver 103 is capable of communicating wirelessly with other local devices…Local transceiver 103 may include transmitters and/or receivers capable of utilizing radio standards for communicating with remote devices. As an example, local transceiver 103 may be of limited range and be enabled to utilize a Bluetooth.RTM. radio standard. Radio standards may also include Ultra-Wideband (UWB), Wireless USB (WUSB), Wi-Fi (IEEE 802.11), WiMAX. WiBro, infrared, near-field magnetics, HiperLAN, and so forth.”), the steps comprising: receiving an appliance identifying data for each of the plurality of controllable devices; using the appliance identifying data; and in response to determining that the plurality of controllable devices are concurrently pairable with the device, using at least the pairing priority level that has been associated with each of the plurality of controllable devices to select the one of the plurality of controllable devices for pairing and automatically pairing with the selected one of the plurality of controllable devices whereupon the transceiver will have a communicative data connection for providing function controlling commands only to the selected one of the plurality of audio source devices (Fig. 2: headset 101 can pair with communication device 202 or remote device 205; para 0034: “headset 101 may be used either with the communication device 202 or with the telecommunication network 203. When making an outgoing call using headset 101, user 201 may have to indicate a choice to connect with either communication device 202 or with network 203 if both are in range of the headset…“an indication of priority may have been previously provided thus making one remote device preferred over another when both are in range”; para 0037: “Headset 101 may also be linkable with additional remote devices such as remote device 205… Headset 101 may also utilize one of the priority schemes identified above when making outgoing calls in the presence of, for example, office phone 202 and device 205”); wherein the memory stores the priority pairing level that has been associated with the plurality of controllable devices (para 0034: “A list of remote devices in a preferred access order may be stored in memory 104 of headset 101”).
             However, Bailey does not teach identifying a device type for the source devices and automatically associating priority based on the type, but Hassan et al. teaches receiving an appliance identifying data that functions to identify at least a device type or a brand for each of the plurality of controllable devices; using the appliance identifying data that functions to identity at least the device type or the brand for each of the plurality of controllable devices to automatically associate a pairing priority level with each of the plurality of controllable devices (para 0155: “priorities may be associated with devices based on received information about the devices. For example, a priority may be assigned to an auto-connect device based on the type”). Both Bailey and Hassan et al. teach priority pairings, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute in automatically assigning priority based on device type, as taught in Hassan et al., for the priority schemes of Bailey because each priority scheme helps to determine which source device should be connected to first.
             Referring to claim 11, Bailey teaches the appliance identifying data is received directly by the device from each of the plurality of controllable devices (paras 0034, 0037). 

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey and Hassan et al., as shown in claims 1 and 8 above, and further in view of Gerber et al. US Publication No. 20040185773 (from IDS).

Referring to claim 2, Bailey teaches the device determines the environment in which the device is located and then uses the determined environment to determine the plurality of audio source devices with which the device is concurrently pairable (paras 0034, 0037). However, Bailey and Hassan et al. do not teach location-based priorities, but Gerber et al. teaches the memory stores information that functions to cross-reference audio source devices with data that functions to identify an environment in which the device may be located and wherein the device determines the environment in which the device is located and then uses the determined environment to determine the plurality of audio source devices with which the device is concurrently pairable (paras 0010-0011). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use location-based priorities, as taught in Gerber et al., in the device of Bailey and Hassan et al. because “the user can efficiently change between defined configurations for the priority based selection."
Referring to claim 9, Bailey teaches the device determines the environment in which the device is located and then uses the determined environment to determine the plurality of controllable devices with which the device is concurrently pairable (paras 0034, 0037). However, Bailey and Hassan et al. do not teach location-based priorities, but Gerber et al. teaches the memory stores information that functions to cross-reference controllable devices with data that functions to identify an environment in which the device may be located and wherein the device determines the environment in which the device is located and then uses the determined environment to determine the plurality of controllable devices with which the device is concurrently pairable (paras 0010-0011). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use location-based priorities, as taught in Gerber et al., in the device of Bailey and Hassan et al. because “the user can efficiently change between defined configurations for the priority based selection."

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey, Hassan et al., and Gerber et al., as shown in claims 1-2 and 8-9 above, and further in view of Cohen et al. US Publication No. 20070255435 (from IDS).

             Referring to claim 3, Bailey teaches wherein the device uses the received signal to determine the environment in which the device is located (paras 0034, 0037) and though Bailey does teach using an external device to act as a local server to store information and execute commends for the headset, Bailey, Hassan et al., and Gerber do not teach an intermediate device in communication with all other devices, but Cohen et al. teaches the device receives a signal from an intermediate device in communication with each of the plurality of audio source devices (Fig. 1: ear module 10 communicates with configuration host 13, which is in communication with devices 16, 22, 12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an intermediate device to help with processing, by using the configuration host 13 of Cohen et al. to aid in controlling the pairing of the device with further devices, in the device of Bailey, Hassan et al., and Gerber et al. because it helps to lessen the processing load of the headset of Bailey, Hassan et al., and Gerber et al.
             Referring to claim 10, Bailey teaches wherein the device uses the received signal to determine the environment in which the device is located (paras 0034, 0037) and though Bailey does teach using an external device to act as a local server to store information and execute commends for the headset, Bailey, Hassan et al., and Gerber do not teach an intermediate device in communication with all other devices, but Cohen et al. teaches the device receives a signal from an intermediate device in communication with each of the plurality of controllable devices (Fig. 1: ear module 10 communicates with configuration host 13, which is in communication with devices 16, 22, 12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an intermediate device to help with processing, by using the configuration host 13 of Cohen et al. to aid in controlling the pairing of the device with further devices, in the device of Bailey, Hassan et al., and Gerber et al. because it helps to lessen the processing load of the headset of Bailey, Hassan et al., and Gerber et al.


Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey and Hassan et al., as shown in claims 1 and 8 above, and further in view of Cohen et al. 

             Referring to claim 5, though Bailey does teach using an external device to act as a local server to store information and execute commends for the headset, Bailey and Hassan et al. do not teach an intermediate device in communication with all other devices, but Cohen et al. teaches the appliance identifying data is received by the device from a further device in communication with each of the plurality of audio source devices (Fig. 1: ear module 10 communicates with configuration host 13, which is in communication with devices 16, 22, 12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an intermediate device to help with processing, by using the configuration host 13 of Cohen et al. to aid in controlling the pairing of the hearing device with further devices, in the device of Bailey and Hassan et al. because it helps to lessen the processing load of the headset of Bailey and Hassan et al.
             Referring to claim 12, though Bailey does teach using an external device to act as a local server to store information and execute commends for the headset, Bailey and Hassan et al. do not teach an intermediate device in communication with all other devices, but Cohen et al. teaches the appliance identifying data is received by the device from a further device in communication with each of the plurality of controllable devices (Fig. 1: ear module 10 communicates with configuration host 13, which is in communication with devices 16, 22, 12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an intermediate device to help with processing, by using the configuration host 13 of Cohen et al. to aid in controlling the pairing of the hearing device with further devices, in the device of Bailey and Hassan et al. because it helps to lessen the processing load of the headset of Bailey and Hassan et al.


Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey and Hassan et al., as shown in claims 1 and 8 above, and further in view of Masuda US Publication No. 20090168741 (from IDS).

             Referring to claim 6, Bailey teaches the remote control application resident on the device is usable, when configured, to communicate function controlling commands to each of the plurality of audio source devices (paras 0027, 0029, 0034, 0037). However, Bailey and Hassan et al. do not teach that the user aids in providing the appliance identifying data, but Masuda teaches the appliance identifying data is received by the device from a user in connection with the user configuring a remote control application resident on the device (para 0040). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to let the user add information about the connecting appliances, as taught in Masuda, in the device of Bailey and Hassan et al. because it helps for “identifying the service provided by the respective external devices, to thus register information about the external device as connection target information.”
             Referring to claim 13, Bailey teaches the remote control application resident on the device is usable, when configured, to communicate function controlling commands to each of the plurality of controllable devices (paras 0027, 0029, 0034, 0037). However, Bailey and Hassan et al. do not teach that the user aids in providing the appliance identifying data, but Masuda teaches the appliance identifying data is received by the device from a user in connection with the user configuring a remote control application resident on the device (para 0040). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to let the user add information about the connecting appliances, as taught in Masuda, in the device of Bailey and Hassan et al. because it helps for “identifying the service provided by the respective external devices, to thus register information about the external device as connection target information.”

Claims 7 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey and Hassan et al., as shown in claims 1 and 8 above, and further in view of Cha US Publication No. 20130260690 (from IDS).

             Referring to claim 7, Bailey teaches the device further comprises an input element and to receive input from the user via the input element (Fig. 1B: microphone 105; para 0036) and the device to provide to a user via the at least one speaker information (Fig. 1B: speaker 106; para 0036) and audio source devices (paras 0034, 0037), however, Bailey and Hassan et al. do not teach changing an existing priority level per se, but Cha teaches cause the device to provide to a user a listing of audio source devices and to receive input from the user to modify the pairing priority level that was automatically associated with at least one of the audio source devices within the listing (para 0046). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow the user to change priority information, as taught in Cha, in the device of Bailey and Hassan et al. because it allows the user to change pairing order if he changes his mind. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have use the audible interface of Bailey in for the priority list modifications of Cha, in the device of Bailey, Hassan et al., and Cha because it provides the user with an interface if there is no display or simply just provides the user with an alternative way of presenting options, which some users may prefer.
             Referring to claim 14, Bailey teaches the device further comprises an input element and receive input from the user via the input element (Fig. 1B: microphone 105; para 0036) and an output device and provide to a user via the output element information about external devices (Fig. 1B: speaker 106; para 0036) and audio source devices (paras 0034, 0037), however, Bailey and Hassan et al. do not teach changing an existing priority level per se, but Cha teaches cause the device to provide to a user a listing of controllable devices and to receive input from the user to modify the pairing priority level that was automatically associated with at least one of the controllable devices within the listing (para 0046l Fig. 4A-C). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow the user to change priority information, as taught in Cha, in the device of Bailey and Hassan et al. because it allows the user to change pairing order if he changes his mind. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have use the audible interface of Bailey in for the priority list modifications of Cha, in the device of Bailey, Hassan et al., and Cha because it provides the user with an interface if there is no display or simply just provides the user with an alternative way of presenting options, which some users may prefer.
             Referring to claim 15, Bailey teaches the output element comprises at least one speaker (Fig. 1B: speaker 106; para 0036).
             Referring to claim 16, Bailey teaches the input element comprises at least one microphone (Fig. 1B: microphone 105; para 0036).

Conclusion
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A FALEY/Primary Examiner, Art Unit 2652